Holden, J.
1. In .a trover suit by the sellers, to recover personalty from a person other than the buyer, after maturity and non-payment of notes of the buyer for the purchase-money' thereof, which provided that the title to the property sold should remain in the sellers until such notes were paid, it was- not error to exclude evidence of the defendant, setting up the defense that he bought the property from the original vendee before record of such notes and without notice of such reservation of title, or the defense that the circumstances were such that the failure of the plaintiffs to notify him of their reservation of title was a fraud on him, when it appeared that the defendant’s contract of purchase from the original vendee was in writing, and he failed to offer in evidence such written contract, and did not offer any good reason for such failure.
2. The evidence demanded a verdict for the plaintiffs for the amount due on the notes, which was less than the proved value of the property sued for; and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.